Name: Commission Regulation (EC) NoÃ 1220/2006 of 11 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 12.8.2006 EN Official Journal of the European Union L 221/1 COMMISSION REGULATION (EC) No 1220/2006 of 11 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 12 August 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 11 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 44,8 999 44,8 0707 00 05 052 97,1 999 97,1 0709 90 70 052 93,7 999 93,7 0805 50 10 052 63,2 388 55,3 512 41,8 524 44,8 528 52,6 999 51,5 0806 10 10 052 153,7 204 143,0 220 129,0 508 23,9 999 112,4 0808 10 80 388 84,8 400 86,5 508 88,4 512 87,6 524 43,0 528 75,0 720 81,4 800 140,3 804 94,5 999 86,8 0808 20 50 052 134,4 388 86,9 512 83,4 528 54,2 804 78,4 999 87,5 0809 30 10, 0809 30 90 052 139,5 999 139,5 0809 40 05 098 45,7 624 133,6 999 89,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.